                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEVANTE DESHANE CARTER,
                                              Case No. 2:18-cv-12287
             Petitioner,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

CONNIE HORTON,

             Respondent.
                                 /

                  OPINION AND ORDER GRANTING
               RESPONDENT'S MOTION TO DISMISS [6]
           AND DENYING A CERTIFICATE OF APPEALABILITY

      Devante Deshane Carter ("Petitioner"), a Michigan Department of Corrections

prisoner, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF

1. Petitioner challenges his guilty plea to one count of second-degree murder, in

violation of Mich. Comp. Laws § 750.317, and one count of commission of a felony

with a firearm, in violation of Mich. Comp. Laws § 750.227b. In 2007, Petitioner was

sentenced in Wayne Circuit Court to 20 to 30 years' imprisonment for the murder

conviction and a consecutive two years' imprisonment for the firearm offense,

pursuant to the terms of his plea agreement.

      The petition, filed though counsel, raises a single claim:

      A child's waiver of his fundamental right to jury trial and acceptance of
      a plea offer to second degree murder to avoid a seemingly constitutional
      but actually unlawful (cruel and unusual) sentence of mandatory life
      imprisonment is invalid, illusory, unknowing and/or unintelligently
      made.

ECF 1, PgID 3.



                                          1
      On January 18, 2019, Respondent filed a motion to dismiss. ECF 4. And, on

February 5, 2019, Respondent filed an amended motion to dismiss. ECF 6.

Respondent asserts that the petition was filed after the expiration of the one-year

statute of limitations period. Id. at 450. Petitioner filed a response to the motion,

arguing that his petition was timely filed because he filed for state post-conviction

review within one year of the Supreme Court's decision in Montgomery v. Louisiana,

136 S.Ct. 718 (2016)—a decision which made Miller v. Alabama, 567 U.S. 460 (2012)

(holding juveniles cannot be subject to mandatory life imprisonment) retroactively

applicable to cases on collateral review. ECF 11, PgID 478. Petitioner also asserts

that he is entitled to equitable tolling because of his young age and because his

appellate counsel abandoned him during direct review. Id. at 478–79.

      The Court will grant Respondent's motion and dismiss the case because

Petitioner filed his petition outside the one-year statute of limitations period under

28 U.S.C. § 2244(d), and he fails to demonstrate entitlement to equitable tolling. The

Court also finds that Petitioner's sole claim is without merit. Finally, the Court will

deny a certificate of appealability.

                                   BACKGROUND

      Petitioner was originally charged with first-degree murder, an offense that

carries a mandatory sentence of life imprisonment without the possibility of parole

under Michigan law. During Petitioner's December 12, 2007, plea proceeding, in

which he pled guilty to the lessor offense of second-degree murder, Petitioner testified

that on July 20, 2007, he was at a residential address in Detroit and shot and killed

David Durrett with a shotgun. ECF 5-3, PgID 73. Petitioner was fifteen years old at


                                           2
the time of the offense and sixteen years old at the time of the plea hearing. Id. at 74.

The trial court sentenced Petitioner under the terms of his plea agreement to what

amounts to a term of 22 to 32 years in prison. ECF 5-4, PgID 80.

      Petitioner filed a notice of appeal, but stipulated to dismiss the appeal on

August 29, 2008. ECF 11, PgID 480; ECF 11-3, PgID 492. On March 11, 2012, the

trial court entered an order allowing Petitioner’s appellate counsel to withdraw. ECF

5-1, PgID 34.

      Nothing further occurred in Petitioner's case until October 28, 2013, when

Petitioner filed his first motion for relief from judgment, raising claims not presented

in his habeas petition. ECF 5-5. He filed a supplemental brief in support of his motion

on December 12, 2013. ECF 5-6. The trial court denied the motion on March 11, 2014.

ECF 5-7.

      On June 12, 2014, Petitioner filed a delayed application for leave to appeal in

the Michigan Court of Appeals. ECF 5-12. On August 22, 2014, the Michigan Court

of Appeals denied the application in a standard order. Id. Petitioner applied for leave

to appeal to the Michigan Supreme Court, but his application was denied on April 28,

2015. ECF 5-13.

      Almost two years later, on January 20, 2017, Petitioner filed his second motion

for relief from judgment through present counsel, asserting the same claim presented

here. ECF 5-10. On March 7, 2017, the trial court denied the motion, finding that

Miller did not apply to Petitioner's non-life sentence. ECF 5-11, PgID 252.




                                           3
        On June 22, 2017, Petitioner filed a delayed application for leave to appeal in

the Michigan Court of Appeals. ECF 5-14. On October 26, 2017, the Michigan Court

of Appeals dismissed Petitioner's application pursuant to Michigan Court Rule

6.502(G), which generally prohibits successive post-conviction motions. Id. at 367.

        Petitioner filed an application for leave to appeal in the Michigan Supreme

Court, but on December 20, 2018, the application was denied by standard order. ECF

5-15.

        Meanwhile, Petitioner had already filed his federal habeas petition on July 20,

2018. ECF 1.

                                LEGAL STANDARD

        Though Respondent styles his motion as a motion to dismiss, it is properly

construed as a motion for summary judgment because the motion and the record

before the Court includes documents outside of the pleadings. See e.g., Anderson v.

Shane Place, No. 16-cv-12675, 2017 WL 1549763, at *2 (E.D. Mich. May 1, 2017).

        Summary judgment is proper where there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–86 (1986). When considering a

motion for summary judgment, the Court will construe all facts in the light most

favorable to the non-moving party. Id. at 588. There are no genuine issues of material

fact when "the record taken as a whole could not lead a rational trier of fact to find

for the nonmoving party." Id. at 587 (citing First Nat'l Bank v. Cities Serv. Co., 391

U.S. 253, 289 (1968)). If the movant carries its burden of showing an absence of

evidence to support a claim, then the non-movant must demonstrate by affidavits,


                                           4
depositions, answers to interrogatories and admissions that a genuine issue of

material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 324–25 (1986).

                                   DISCUSSION

 I.   Statute of Limitations

      There is a one-year statute of limitation for petitions filed by state prisoners

seeking federal habeas relief. 28 U.S.C. § 2244(d)(1). The limitation runs from one of

four specified dates:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created by
      State action in violation of the Constitution or laws of the United States
      is removed if the applicant was prevented from filing by such State
      action;

      (C) the date on which the constitutional right asserted was originally
      recognized by the Supreme Court if the right has been newly recognized
      by the Supreme Court and made retroactively applicable to cases on
      collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

Id.

      The two potential starting points implicated by this case are the first and

third—either the date Petitioner's conviction became final or the date the

constitutional right relied on by Petitioner to support his claim was originally

recognized by the Supreme Court. With respect to the first potential starting point,

Petitioner was sentenced on January 11, 2008. Pursuant to Michigan Court Rule

7.205(F)(3), Petitioner had six months from that date to file a delayed application for



                                           5
leave to appeal. Petitioner started the appellate process, but the appeal was

dismissed by stipulation on August 29, 2008. ECF 11-3. Accordingly, Petitioner's

judgment of sentence became final and the limitations period started running on

August 29, 2008. See Williams v. Birkett, 670 F.3d 729, 731 (6th Cir. 2012). Petitioner

therefore had until August 29, 2009, to timely file a petition for a writ of habeas

corpus in federal court, unless the limitations period was tolled.

      Petitioner filed his first motion for relief from judgment on December 11, 2013,

years after the limitations period would have expired under § 2244(d)(1)(A). The

motion did not toll or expand the statute of limitations because a state court post-

conviction motion that is filed after the expiration of the limitations period cannot

toll the limitations period. See Jurado v. Burt, 337 F.3d 638, 641 (6th Cir. 2003). Even

if the Court were to use the date on which the trial court allowed appellate counsel to

withdraw as the starting point—March 7, 2012—Petitioner still waited more than a

year to file his first motion for relief from judgment.

      Petitioner argues that the limitations period should commence at a later

starting date under § 2244(d)(1)(C) because his claim is based on a newly recognized

constitutional right. ECF 11, PgID 482. Petitioner alleges that his plea was

involuntary in light of the Supreme Court's June 25, 2012, decision in Miller, making

mandatory life sentences for juveniles unconstitutional. Id. Petitioner reasons that

because any mandatory life sentence under the original first-degree murder charge

would have been illegal under Miller, and because his decision to plead guilty to




                                            6
second-degree murder was made in substantial part to avoid that illegal sentence, his

plea was involuntary. Id.

      Even if the date Miller was decided marks the starting date for the limitations

period, the petition was nevertheless untimely filed. Miller was decided on June 25,

2012, and Petitioner did not file his first motion for relief from judgment until over a

year later on December 11, 2013. Petitioner acknowledges his untimeliness, but

argues that the limitations period should not start until 2016, when the Supreme

Court held in Montgomery that Miller applied retroactively. Id. at 483. Petitioner

asserts that he had no reason to believe that he could benefit from Miller until

Montgomery made its holding retroactive. Id.

      Section 2244(d)(1)(C) indicates that the one-year limitations period can run

from "the date on which the constitutional right asserted was initially recognized by

the Supreme Court, if the right has been newly recognized by the Supreme Court and

made retroactively applicable to cases on collateral review." (emphasis added). The

plain language of the section indicates that the limitations period runs from the date

on which the Supreme Court initially recognized the right asserted, not from the date

on which the right asserted was made retroactively applicable. See Dodd v. United

States, 545 U.S. 353, 358 (2005). Accordingly, under the section, the limitations period

began to run from the date the Supreme Court decided Miller, not from the date

Montgomery was decided. See Turner v. Skipper, No. 18-cv-12286, 2019 WL 3388486,

at *3 (E.D.Mich. July 26, 2019). Petitioner therefore failed to timely file his petition

for a writ of habeas corpus under either § 2244(d)(1)(A) or § 2244(d)(1)(C).




                                           7
II.   Equitable Tolling

      The statute of limitations "is subject to equitable tolling in appropriate cases."

Holland v. Florida, 560 U.S. 631, 645 (2010). A habeas petitioner is entitled to

equitable tolling "only if he shows '(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way'" and prevented the

timely filing of the habeas petition. Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005)). "[T]he doctrine of equitable tolling is used sparingly by federal

courts." Robertson v. Simpson, 624 F.3d 781, 784 (6th Cir. 2010). The burden is on

the habeas petitioner to show that he is entitled to equitable tolling of the one-year

limitations period. Id.

      Petitioner argues that the limitations period should be equitably tolled because

his appellate counsel abandoned his direct appeal without his consent and because

Petitioner was too young and uneducated to understand the requirements for filing

for post-conviction review. ECF 11, PgID 478–80.

      Petitioner is not entitled to equitable tolling on either ground. The ineffective

assistance of appellate counsel and a petitioner's substantial, involuntary delay in

learning about the dismissal of his appeal may justify equitable tolling of the

limitations period. See Keeling v. Warden, Lebanon Correctional Inst., 673 F.3d 452,

462 (6th Cir. 2012). But Petitioner is not entitled to equitable tolling here because he

waited over five years after his appellate counsel allegedly abandoned him before he

filed his first motion for relief from judgment in the trial court. Compare ECF 11-2




                                           8
with ECF 5-5. Petitioner does not indicate the date on which he claims he learned of

the alleged abandonment, but waiting for a period of over five years indicates that

Petitioner failed to exercise due diligence in pursuing his state post-conviction or

federal habeas remedies after the alleged ineffectiveness of his appellate counsel. See

Winters v. Edwards, 27 F. App'x 327, 329 (6th Cir. 2001) (denying equitable tolling of

AEDPA claims where the petitioner waited over five years after conviction to file state

collateral proceedings even though the petitioner alleged that his attorney failed to

file a direct appeal and the trial court failed to timely appoint counsel).

       As far as Petitioner's age and ignorance of his rights, the fact that Petitioner

is untrained in the law or may have been unaware of the statute of limitations does

not warrant tolling. See Keeling, 673 F.3d at 464 (pro se status is not an extraordinary

circumstance); Taylor v. Palmer, 623 Fed. App'x. 783, 789 (6th Cir. 2015) (ignorance

of the law is not a basis for equitable tolling); Wengorovius v. Scutt, No. 09-13228,

2012 WL 933203, at *6 (E.D. Mich. Mar. 20, 2012) (age does not justify equitable

tolling). Accordingly, Petitioner has failed to demonstrate entitlement to equitable

tolling based on his abandonment of appellate counsel or his young age and ignorance

of his legal rights.

       Finally, the one-year statute of limitations may be equitably tolled based on a

credible showing of actual innocence. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

Any actual innocence exception to AEDPA's statute of limitations is particularly

inapplicable here in light of Petitioner's guilty plea, during which he testified under

oath to shooting and killing the victim with a shotgun. See Reeves v. Cason, 380 F.




                                            9
Supp. 2d 883, 885 (E.D. Mich. 2005). The limitations period should therefore not be

equitably tolled.

III.   Petitioner's Sole Claim for Relief

       Alternatively, even assuming the petition was timely filed, Petitioner is not

entitled to habeas relief because his sole substantive claim is meritless.

       Petitioner argues that his plea was involuntary because the prosecutor's

promise to dismiss the original first-degree murder charge was illusory when

Petitioner as a juvenile could not, under Miller, face a mandatory nonparolable life

sentence. A plea agreement is involuntary if the defendant is unaware that the

prosecution's promise is illusory. United States v. Randolph, 230 F.3d 243, 250–51

(6th Cir. 2000). Illusory representations made by the prosecutor to induce a defendant

to waive his right to trial and enter a guilty plea have been found to constitute

coercion justifying the withdrawal of a guilty plea. Spearman v. United States, 860 F.

Supp. 1234, 1249 (E.D. Mich. 1994).

       At the time of Petitioner's plea and sentence, Petitioner faced a mandatory

sentence of life imprisonment without parole if convicted of first-degree murder. Even

if Petitioner pleaded guilty to the lesser included offenses "to avoid a now-

unconstitutional sentence of mandatory life imprisonment without the possibility of

parole, Miller does not render his guilty plea unconstitutional." Contreras v. Davis,

716 F. App'x 160, 163–64 (4th Cir. 2017).

       The Fourth Circuit in Contreras based its ruling on an earlier decision—Dingle

v. Stevenson, 840 F.3d 171, 172 (4th Cir. 2016)—in which a juvenile pleaded guilty to




                                            10
murder and other crimes in order to avoid the state's threat that it would seek the

death penalty. The Fourth Circuit found that Roper v. Simmons, 543 U.S. 551 (2005),

which held that the death penalty was unconstitutional for juvenile offenders, did not

apply retroactively to make the defendant's guilty plea coerced or involuntary. Dingle,

840 F.3d at 175–76. Significantly, the Fourth Circuit concluded:

      Contracts in general are a bet on the future. Plea bargains are no
      different: a classic guilty plea permits a defendant to gain a present
      benefit in return for the risk that he may have to forego future favorable
      legal developments. Dingle received that present benefit—avoiding the
      death penalty and life without parole—under the law as it existed at the
      time. Although Roper, in hindsight, altered the calculus underlying
      Dingle's decision to accept a plea agreement, it does not undermine the
      voluntariness of his plea. Some element of pressure exists in every deal,
      as the tradeoff between present certainty and future uncertainty is
      emblematic of the process of plea bargaining.

Id. at 175.

      The Supreme Court, in fact, has held that a "defendant is not entitled to

withdraw his plea merely because he discovers long after the plea has been accepted

that his calculus misapprehended the quality of the State’s case or the likely penalties

attached to alternative courses of action." Brady v. United States, 397 U.S. 742, 757

(1970). In Brady, the Court rejected the petitioner's claim that his guilty plea was

involuntary when, after he pled guilty to a federal kidnapping charge, the Supreme

Court held that the statute's death penalty provision was unconstitutional. Id. at

747–48. Petitioner's situation here is analogous to that of the Petitioner in Brady.

Petitioner's plea bargain therefore was not illusory, and Petitioner's plea was not

involuntary.




                                          11
                                   CONCLUSION

      The Court will grant Respondent's motion for summary judgment and dismiss

the petition because it was filed after theexpiration of the one-year statute of

limitations, and Petitioner fails to demonstrate entitlement to equitable tolling.

Moreover, Petitioner's sole claim for relief is without merit.

      Furthermore, the Court also declines to issue Petitioner a certificate of

appealability. Before a petitioner may appeal, a certificate of appealability must

issue. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability

may issue "only if the applicant has made a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). When a court denies relief on the merits,

the substantial showing threshold is met if the petitioner demonstrates that

reasonable jurists would find the court's assessment of the claim debatable or wrong.

See Slack v. McDaniel, 529 U.S. 473, 484–85 (2000). When a court denies relief on

procedural grounds without addressing the merits, a certificate of appealability

should issue if it is shown that reasonable jurists would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that

reasonable jurists would find it debatable whether the district court was correct in

its procedural ruling. Id.

      Here, reasonable jurists would not find it debatable whether the Court was

correct in determining that Petitioner filed his habeas petition outside of the one-year

limitations period. See Grayson v. Grayson, 185 F. Supp. 2d at 753. The Court will

therefore deny Petitioner a certificate of appealability.




                                           12
                                    ORDER

      WHEREFORE, it is hereby ORDERED that Respondent’s motion to dismiss

[6] is GRANTED.

      IT IS FURTHER ORDERED that Petitioner's petition for writ of habeas

corpus [1] is DISMISSED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: August 23, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 23, 2019, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                       13
